OFFICE   OF THE AmORNEY     GENERAL    OF TEXAS
                       AUSTIN




Eoaorable John S1 Bek@r
GoUnty Auditor
&mr   oounty
Prrir, T*zar

Ikar Sir:




                                          ot Mnroh 331,1943,


                                 amp Maxey, ma    108at.4
                                  lr a r y to t a o a r ta in
                                oh waa loaated with-
                                to sell U&plot       o?
                          erxmmt ror it 'I lme*
                     Saperlntendent ot Pabllo Sohoola
                    e ~;~t~or thir land beloa 2
                               Will it be lawftf
                      y to tie oredit or the xauar
                      Sohool RIB&?"

         Tpe rou0ting. excerpts upb from your 1dm-a         or
April 9 and April 14, 1943, resgeotlrel~:
         Tou ask me to adriu you whether or mt the
     entli7eoommon sahool dirtriot war loeatsd rfthia
Hononbls John S. Baker, page #l2




      the bounds of the army aamp. The rehaol dia-
     ‘f&at Is wholly WIthIn tha bounds ot the u-my
      Q-as -=R -7*       This maA0 it nroe88aq to
      aboadonthe aohwl~d     k, lollth0 &ndand
      hOUS..'

           g   e    e    0        there      era   no   out8tandlng        bomb
      0&nrt thIa o-011 8ohool diatriot, DI8triot                                               ' :
      78. Le.aarCOUZlt)J,~T0zam,
                               tha &at bond8 MvIng
      been paid on April 10th 19010. The rssonntCO-
      oeive6 ror the 8ohcolhou8oand site waa Eleven
      Hull4re4(llOO] Do&larr."



y o 808~ l
         8eo
      Bmmi, . p ;ho H
sole of 8Qhool props*
              Y*        1
                         oP*.
        Art1010 8758, RevI
        ..
          UIvIl Btatuter
                        38
                           l                                          l
                                                                             ai8tX~
                                                                          Tha t   a r tlo le   read8




           a~t~tair00rmg8a$aoi~Okiot.~~
      tha order              0r    the aouatr trustear pM8orib~
      th ater m
              themowh
                    f,e@nemed
                           ltvlubLe, ~9
     make ula of any paper, belonging to sol& :.
     school dirtriot, 8-M a33 7 the proeeedr Co the
     puroh88e 0r nege8iaarygromde, or t0 the bull.&
     lng or repolrlag ot 80ho0lhou888~or plaoe the
     prodeed to the oredit oi t&e lraIl0bl0 0ohool
      rd       0r       thr,      di8tmt.*



           or 00~8~thf8 0m0a0 -0 In 00ti lation that the
diatriot    would etlll be in UIste~e md 7
                                         tba anoebr lohool-
house to&¶ probably be no0d*d. It obviowly do00 not eover
the lltu0tI0n under oonaidoratloon,
                                  and ma exaatlnatlon   of the
Zaw0 0r tbie St&e ml8    to rwe01 any prffIoIon, etatutory
or othemi8e, for the dIspo8IW.m of this mon0y.

       You ask whether the money maf be plroed in the oountr
pwxiezmat eohool f-tan& hr answer to t&I8 question 16 In tba
i.   -


k.
,    Eonorabla John 8. Baker, p4e #S
L




     aeg8tin    r0r     the     nuon      that the conrtitution and 4tatute8
     4p4OiflO411J      pFOVid4         rdut
                                till OOllStitUt4  the p4FfMWlAt
     sohool fund         aomty, 8nd moneys or thir chwaoter 4ro
                      0r the
     not Inoluded. See Artlele VIZ, Seation 6, Conatftution of
     TmS;   Title 49, ch4pber l6 (Irl?tf4104  8885, et 88q.), R4+i8-
     Sd Civil Lit8tUtea Of TeXES, 88 amended.


                @ho01  ,$Uzd44re iapreare& with 4 general 4duo8tlon
     trMt,      ULd dun tbir Me   is SpeOirfed by St4tUt4, they 4Fe
     improaud     with 4 8p4oifia trwt &fmftfng their u8e to '&u4h
     ap44Ial oneme            J 0r mm08, 40 8. w. (ad) a08
                            The ~olloring I@ m lroerpt fern
     57 Tax Jbr Q(ifpVbsG*Cit
     Tma   iuria&ade~4e, ioluane57, p4ge 009:

                lPower8        Or    b o a r and
                                              ds Ofri44PS OT4r fWd8
           belonging to             84hOO~  diStX$4t8,    md  th4 -P
           in   Whiditfro44           POWPa    8h&     b4 Uaroiaed, Lp4
           pF484ribed by at&ute,              mid the aourae prerorlb-
           ad by lm           mmt     be followed to th4 exolwlon of
           all other methode.m

              uo quote th4 r0iioring    fmm the opialon of the oowt~
     in the ome oi Sea Bealto KndependeatSohool Dfrtribt ot 0-p
     011 ~OUUty, Tax., Va 3klX4X'.'  state !dWk et al.# 78 8. w. (m)
     711:
               4xt 18 too well settled to require oitatlon,
           OF my extendad diaoU88iO&    th8t a publio fund
           oolleatid and ollocht4d for 4 partlotalarpub114
           purpose ornnot~ba ltmfully diverted to ths ul40
           oi mother pwtloulsw publ.Iopurpore e * 9


             %I4 oOZ'pOl'4t444hoOl di8tTIot, 48 U'e E&U.
          mnfofpd   oorp4ratiorul is but l tr u stee or
          guuldlaa of t$e pubUo fund8 ooaIng Into Its
           pO88488i4ll  undsr th4 &W, Uid IT&XTdiSbUX’8e
           those &Ad.    only fn the muuier 4nd for tU
           p~rporo   pre84ribed by k8r 4 9 4 l
Honorable John 8. Baker, page #4




844 4l.40First Hational w.oi   Athena v. kRzrchi8onIndepend-
ent S&o01 DiEtriot, 114 0* 1. (2d) S82.

         You ar4, th4r4rorb. advised that the money r4oeit46
r0r the SRb 0r the propa*    ma not be deposited to th4 oredIt
0r the oounty permanent i&001 fund.

            The only expr444lon relating to th4 dkpO8ftiOZ% 0t
X4OIl4yS csalfaed  isroa th0 Sal8 Or 0-n   84hOO1 di8tr
        18 found In Artlale 2763: that is, 8u4h mn6y
:;"I id    to th. pUlWh4.e Of neOe884r7 @oWldS Qr to tb4 bpild-
ing or repairing 0r 84hoolhourea. Of th4 IUOnSY ShOuLd k ph44d
to th4 oredlt of the ltnllnble S&O01 hnd of th4 di8tri0t.

         !pheoommon sohaol dlstrl4t In queetlon he4 b4en rendor-
ed non-existent beamme   ~pU LGh) property formerly locate@ rlth-
ia It8 baupdacie8 h48 been taken by th4 Federal Government for
U8e ES Sn USI7 0-p.    The tems of Article 2758 cannot be carried
out and 8re, therefore, POt ~plleable.     ThI8 is a 4itu4tfOn aat
Oontempl8ted by the Lib&$SllrfW and one upan whlah ths Lsei434-
turn has not et acted.~ It is a proper IIeld for legl4lfotion;
however, unt 19 the Lee&Ialature doe8 44t, re are impelled to th4
4OnO~U8iOI&     th4t   th4   lWli4~     in     Ql44tfOIl    4OIlStitllt48         4   tP’U8t     pund
and   the   trU8t448    Of   th4      44bOOl      di8~iOt      am      trUste48        Of      th4
money and 4re reapon4Ibls for its proper custody and Wekeep-
a.


                                                                 Very       truly YOU'S